                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF RHODE ISLAND

WESCO INSURANCE COMPANY,

                       Plaintiff,
       v.                                                   C.A. No. 1:19-cv-00332

CENTRAL FALLS DETENTION FACILITY
CORPORATION, WILDER ARBOLEDA,
GARY BERDUGO, JOSEPH MOLINA
FLYNN, HERMAN YIP and UMB BANK,
N.A., as Trustee,
                  Defendants.

     JOINT MOTION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO
                          COMPLAINT

       Pursuant to Local Rule Cv 29(b), Plaintiff and Defendants jointly request an order granting

Defendants until and including October 10, 2019 to respond to Plaintiff’s complaint. In support

hereof, the parties state as follows:

        1.     Plaintiff commenced this action on June 18, 2019. Plaintiff seeks, inter alia, a

declaratory judgment regarding the applicability of insurance coverage under a policy issued by it

in connection with a demand for coverage by certain of the Defendants arising out of the matter

captioned UMB Bank, N.A. as Trustee v. City of Central Falls, et al., 19-cv-00182-WES-PAS

(“Underlying Lawsuit”).

        2.     By text order dated July 11, 2019, this Court stayed the Underlying Lawsuit until

September 24, 2019 (“Stay”).

        3.     The parties believe that judicial economy would be best served by gaining an

understanding of how the Underlying Lawsuit may proceed after the expiration of the Stay.




                                                1
         4.      Accordingly, the parties wish to preserve their resources and the Court’s resources

by deferring responses to Plaintiff’s complaint until shortly after the expiration of the Stay in the

Underlying Lawsuit.

         WHEREFORE, the parties respectfully request entry of an order granting (a) this Joint

Motion such that Defendants shall have until and including October 10, 2019 to respond to

Plaintiff’s Complaint; and (b) further appropriate relief.

                                 LOCAL RULE 7(c) STATEMENT:

        No oral argument requested.

 WESCO INSURANCE COMPANY                                    CENTRAL FALLS DETENTION
                                                            FACILITY MANAGEMENT
 By its Attorneys,                                          CORPORATION
                                                            By its Attorneys,
 /s/ David W. Zizik
 David W. Zizik                                             /s/ Brian J. Lamoureux
 Sulloway & Hollis, P.L.L.C.                                William E. O’Gara (#4257)
 40 Westminster Street, Suite 201                           Brian J. Lamoureux (#6211)
 Providence, RI 02903                                       PANNONE LOPES DEVEREAUX & O’GARA LLC
 (401) 421-1238 (t)                                         Northwoods Office Park
 (781) 658-2532 (f)                                         1301 Atwood Avenue, Suite 215 N
 dzizik@sulloway.com                                        Johnston, RI 02919
                                                            (401) 824-5100 (t)
                                                            (401) 824-5123 (f)
 /s/ Philip R. King (pro hac vice motion to be filed)       bjl@pldolaw.com
 Cozen O’Connor                                             wogara@pldolaw.com
 123 North Wacker Drive, Suite 1800
 Chicago, IL 60606                                          WILDER ARBOLEDA, GARY BERDUGO,
 (312) 474-7950 (t)                                         JOSEPH MOLINA
 (312) 878-2007 (f)                                         FLYNN, HERMAN YIP
 pking@cozen.com                                            By their Attorneys,

                                                            /s/ William M. Dolan, III
                                                            William M. Dolan III (#4524)
                                                            ADLER POLLOCK & SHEEHAN P.C.
                                                            One Citizens Plaza, 8th Floor
                                                            Providence, RI 02903
                                                            (401) 274-7200 (t)
                                                            (401) 751-0604 (f)
                                                            wdolan@apslaw.com


                                                        2
 UMB BANK, N.A., AS INDENTURE
 TRUSTEE,

 By its Attorneys,

 /s/ Adrienne K. Walker
 William W. Kannel (pro hac vice pending)
 Adrienne K. Walker (pro hac vice pending)
 MITZ, LEVIN, COHN, FERRIS, GLOVSKY
 AND POPEO, P.C.
 One Financial Center
 Boston, MA 02111
 (617) 542-6000 t
 (617) 542-2241 f
 wkannel@mintz.com
 akwalker@mintz.com

 /s/Robert M. Duffy
 Robert M. Duffy (#4428)
 DUFFY & SWEENEY, LTD
 321 South Main Street
 Suite 400
 Providence, RI 02903
 (401) 455-0700 (t)
 (401) 455-0701 (f)
 rduffy@duffysweeney.com


                                      CERTIFICATION

        I hereby certify that on July 24, 2019, I electronically filed and served this document
through the electronic filing system with notice to counsel of record. The document electronically
filed and served is available for viewing and/or downloading from the Rhode Island Judiciary’s
Electronic Filing System.

                                             /s/ Brian J. Lamoureux




                                                3
